ORDER DENYING APPEAL
This matter comes before the Fort Peck Court of Appeals on a Petition for Review *282of a May 27, 2010 Order of Dismissal of Motion for Emergency Hearings, Honorable Roxanne Goumeau presiding.
Appellant, Domonique G. Stone, appeared pro se. Appellee, Karma M. Stone, did not file a response.
Upon review of the Petition for Review, the Order and the law and procedures applicable to the case, the Court makes the following findings:
1. The relief sought in this appeal is interlocutory in nature and substance.
2. This Court has no jurisdiction to grant the relief sought by Appellant, as the Petition does not identify factual determinations or determinations of law which are made in error by the Court. The general allegations of violations of due process, equal protection and others are not supported in the record. II CCOJ § 202; 207(b).
BASED UPON THE FOREGOING FINDINGS AND GOOD CAUSE APPEARING:
IT IS NOW, THEREFORE, THE ORDER OF THIS COURT THAT:
1. The Appeal be and the same is hereby denied.